DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Reply
All pending claims 1-20 filed January 5, 2021 were examined in this non-final office action necessitated by new grounds of rejection.

Response to Arguments
Applicant’s arguments, see remarks filed January 5, 2021, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based upon Root-Rogynskyy-Clark. Rogynskyy would have taught Root a staging process used to complete the task(s) associated with an incoming message. All disclosures recited from Rogynskyy were confirmed to be supported in Rogynskyy’s provisional applications. All remarks were hinged on “staging” and are addressed in Root-Rogynskyy-Clark below.
Applicant’s patent counsel is welcome to schedule a telephone interview for further discussion. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 1 is directed to a process. Claim 1 is representative of claims 2-20 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether claim 1 is directed to a judicial exception. Elements of an abstract idea are underlined:
1. (Original) A method for machine learning-based account manager virtual assistant staging, executed by at least one processor of a computer, comprising:
receiving, via an electronic network, an electronic message of a user and a message classification corresponding to the electronic message,
generating an electronic staging record corresponding to the electronic message, 
generating a message complete status by analyzing the electronic message using a set of staging rules,
when the message classification corresponds to an order and the message complete status is complete:
generating an order corresponding to the message, and 
transmitting the order to the user.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. 
Step 2A Revised (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Generic elements are in italics:
1. (Original) A method for machine learning-based account manager virtual assistant staging, executed by at least one processor of a computer, comprising:
receiving, via an electronic network, an electronic message of a user and a message classification corresponding to the electronic message,
generating an electronic staging record corresponding to the electronic message, 
generating a message complete status by analyzing the electronic message using a set of staging rules,
when the message classification corresponds to an order and the message complete status is complete:
generating an order corresponding to the message, and 
transmitting the order to the user.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing software, i.e. electronic messaging, to follow a procedure for organizing human activity. Although the preamble included machine learning, there is absolutely no sufficient component of machine learning in the body of claim 1.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea on a generic computer which is not enough to transform an abstract idea into a patent-eligible invention.
Conclusion
Claims 1-20 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 10-13 and 16-20 are rejected under 35 USC 103 as being unpatentable over Root et al., US 2015/0372963 “Root,” in view of Rogynskyy et al., US 2019/0361849 “Rogynskyy,” further in view of Clark, US 2005/0209950.
In Root, see at least:
Regarding claim 1: A method for machine learning-based account manager virtual assistant staging, executed by at least one processor of a computer, comprising:
receiving, via an electronic network, an electronic message of a user and a message classification corresponding to the electronic message;
[0002] The present solution is generally directed to machines configured to learn to categorize messages.  In particular, the present solution is directed to methods and systems for categorizing messages using machine learning algorithms.
[0011] In some implementations, the first server is further configured to analyze the message to determine an intent of the message based on the messages in the first list of messages and the second list of messages.  In some implementations, the first server is further configured to determine, for at least one message of the plurality of messages, that the intent of the message includes an intent to purchase a product or service identified by message and responsive to determining that the intent of the message includes an intent to purchase a product or service identified by the message, categorize the message under the first category.
[0067] Referring now to FIG. 2, a block diagram depicting an embodiment of a system 120 for categorizing messages is shown.  In brief overview, the system 120 can include a message manager 202, a message parser 210, a message categorizer 220, and a database 240.  The message parser 210 can include a character string identifier 212, a stop word identifier 214, a stem identifier 216 and a word counter 218.  The message categorizer 220 can include a probabilistic engine 222 that includes a relevancy score generator 224, a first list of messages 226, a second list of messages 228 and an intent identifier 230.  Each of the message manager 202, the message parser 210 (and its components) and the message categorizer 220 (and its components) can each include one or more processing units or other logic devices such as programmable logic array engines, modules, or circuitry designed and constructed to facilitate categorizing messages.  In some implementations, the message manager 202, the message parser 210 (and its components) and the message categorizer 220 (and its components) can include a script, computer-executable instructions, a file, or other executable object that can be used to categorize messages, such as social media messages.  The system 120 can include components 100 shown in FIG. 1C or FIG. 1D or be 
generating an electronic staging record corresponding to the electronic message; generating a message complete status by analyzing the electronic message using a set of staging rules;
Rejection is based upon the teachings applied to claim 1 in part by Root and further taught and/or suggested by Root-Rogynskyy.
Additionally in Root, see at least:
[Root: 0097] FIG. 3B is a process flow of a method of categorizing messages in connection with the methods and systems described herein.  The flow 300 utilizes a moving dataset that is used as training data by a probabilistic engine of the system, such as the MCS system 120 executing the flow 300.  The flow is broken into two stages, a first stage including step 1 (302) to step 5 (312) and a second stage including step 6 (316) to step 8 (320).  In the first stage, the system can receive messages and classify them into one of two categories.  The messages included in one of two categories can be used by the system as training data to train a probabilistic engine of the system to categorize additional messages received by the system.  In the second stage, the system can receive one or more messages after the probabilistic engine has been trained and these messages can be processed and then categorized by the probabilistic engine.
Although Root breaks down message classification into stages and completes the task(s) associated with an incoming message, Root is silent about staging the process necessary to complete the task(s) associated with the incoming message. Rogynskyy on the other hand would have taught Root a staging process used to complete the task(s) associated with the incoming message.
In Rogynskyy, see at least:
[Rogynskyy: 0002] An organization may attempt to manage or maintain a system of record associated with electronic communications at the organization.  The system of record can include information such as contact information, logs, and other data associated with the electronic activities.  Data regarding the electronic communications can be transmitted between computing devices associated with one or more organizations using one or more transmission protocols, channels, or formats, and can contain various types of information.  For example, the electronic communication can include information about a sender of the electronic communication, a recipient of the electronic communication, and content of the electronic communication.  The information regarding the electronic communication can be input into a record being managed or maintained by the organization.  However, due to the large volume of heterogeneous electronic communications transmitted between devices and the challenges of manually entering data, inputting the information regarding each electronic communication into a system of record can be challenging, time consuming, and error prone. 
[Rogynskyy: 0061] The present disclosure relates to systems and methods for constructing a node graph based on electronic activity.  The node graph can include a plurality of nodes and a plurality of edges between the nodes indicating activity or relationships that are derived from a plurality of data sources that can include one or more types of electronic activities.  The plurality of data sources can include email or messaging servers, phone servers, servers storing calendar information, meeting information, among others.  The plurality of data sources further includes systems of record, such as customer relationship management systems, enterprise resource planning systems, document management systems, applicant tracking systems or other source of data that may maintain electronic activities, activities or records.
[Rogynskyy: 0068] In a particular use case, sales representatives of an organization may be involved in electronic activities, such as emails, phone calls, meetings, among others that can be tracked and captured by the system via ingestion from one or more data sources of the organization or other organizations.  The system can extract information from the electronic activities that may be associated with deals or opportunities the sales representatives are working on.  The system can use the information from these electronic activities to generate reports for managers of the organization.  These reports are generated based on data derived from electronic activity without requiring the sales representatives to perform any additional activities.  Furthermore, the managers also do not need to spend time generating these reports as the system can automatically generate these reports.  Furthermore, the system can identify trends and behaviors that may be determined through machine learning techniques otherwise not tracked by the managers, thereby providing reports that may otherwise not be generated by the managers.  Further, sales representatives may also no longer be required to spend time synchronizing electronic activities to one or more systems of record.  Rather, the system can be configured to automatically synchronize the electronic activities to the appropriate objects of the one or more systems of record.  The system can further receive information from the one or more systems and records to determine the results associated with the sales representative's efforts and perform analytics to generate recommendations to assist the sales representatives achieve their goals and eventually improve their performance as sales representatives as well as provide company management with recommendations about improving the performance of the overall business. 
[Rogynskyy: 0070] As described herein, electronic activity can include any type of electronic communication that can be stored or logged.  Examples of electronic activity can include electronic mail messages, telephone calls, calendar invitations, social media messages, mobile application messages, instant messages, cellular messages such as SMS, MMS, among others, as well as electronic records of any other activity, such as digital content, such as files, photographs, screenshots, browser history, internet activity, shared documents, among others. 
[Rogynskyy: 0148] The tagging engine 265 can further be configured to assign tags to people identified or included in one or more electronic activities.  These tags can identify a role of the person included in the electronic activity.  The tags can include a sender tag indicating a participant as a sender of the electronic activity or an organizer tag indicating a participant as an organizer of a meeting.  Other similar types of tags can be assigned to participants based on whether they are included in the To line, the CC line or the BCC line.  The tagging engine 265 can further be configured to tag participants based on the context of the electronic activity.  For instance, if the electronic activity is determined to be associated with an opportunity, the tagging engine can assign tags to various participants, including tags indicating who the buyer is, who the seller is, who the decision maker is, who the champion is, among others.  This information can be determined based on node profiles of the participants, their level of involvement in the electronic activity or the opportunity in general, among others.  The tags can be assigned with certain confidence scores.  As additional electronic activities are processed, the confidence scores of these tags can increase or decrease.
[Rogynskyy: 0153] The tagging engine 265 can further assign tags indicating a classification of the electronic activity based on the participants included in the electronic activity.  For instance, if one of the participants is a lawyer, the tagging engine 265 can assign a tag indicating that the electronic activity relates to legal.  Moreover, the tagging engine 265 can further assign tags indicating a classification of the electronic activity based on the subject matter included in the electronic activity.  The tagging engine 265 can determine a subject matter based on natural language processing, keywords, regex patterns or other rules that may be used to determine the subject matter.  In some embodiments, filtering policies that may be provided or configured by users, companies, accounts, among others, may be used by the tagging engine 265 to assign one or more tags.  Such tags can be used for filtering, matching electronic activities to record objects of systems of record, determining if emails are personal or business related, among others. 
[Rogynskyy: 0221] The electronic activity linking engine 250 can include a record object identification module 315 to identify which record object or objects within a system of record to match a given electronic activity.  The electronic activity linking engine 250 can include a policy engine 320.  The policy engine 320 can maintain policies that include strategies for matching the electronic activities to the record objects.  The electronic activity linking engine 250 can include a stage classification engine 325 to determine a shadow stage for a given opportunity record object.  The electronic activity linking engine 250 can include a link restriction engine 330 that can apply one or more policies from the policy engine 320 when linking electronic activities to record objects.  The linking engine 250 can link the electronic activity to the record object identified by the record object identification module 315.  Additional details regarding each of the components 310-335 are further provided herein.
[Rogynskyy: 0294] Similar to how the record object manager 255 maintains the shadow systems of record and corresponding record objects, the stage classification engine 325 can maintain a shadow stage indicating a stage the stage classification engine 325 determines is the current stage for the deal or opportunity.  The stage classification engine 325 can determine or estimate the stage of the opportunity using a top-down algorithm or a bottom-up algorithm.  With the top-down algorithm, the data source provider can provide a policy that includes a plurality of rules.  The rules can indicate requirements for entering or exiting a stage.  For example, the data source provider's policy may include a rule indicating that an opportunity cannot progress to a negotiation stage until a procurement manager is involved in the deal on the buyer's side.  In this example, the stage classification engine 325 can monitor the ingested electronic activities.  When the stage classification engine 325 detects that the system has linked an electronic activity (such as an email) to the opportunity record object and the electronic activity includes a contact that is a procurement manager (as determined, for example, via the node graph), the stage classification engine 325 can set the shadow stage to negotiation stage.  In some embodiments, the shadow stage can be synced to the data source provider's stage for the given record object.  In some embodiments, the stage classification engine 325 can update a stage of a record object of the master system of record to match the shadow stage of the corresponding record object determined by the stage classification engine 325.  In some such embodiments, the client may provide or select a configuration setting that allows the stage classification engine 325 to update the stage classification of a record object of the master system of record of the client.  In some embodiments, the stage classification engine 325 can use a bottom-up approach to predict or determine the stage.  The stage classification engine 325 can use machine learning to predict or determine the stage of a deal or opportunity.  For example, the stage classification engine 325 can combine the features from each of the electronic activities linked to an opportunity record object into a feature vector.  The stage classification engine 325 can use a neural network, or other machine learning technique, to classify the deal into one of the stages based on the feature vector.  The machine learning algorithm can be trained using the progression of previous deals through the stages.  In some embodiments, the stage classification engine 325 can map the feature vector and plurality of electronic activities to a specific stage as defined by the data source provider.  In some embodiments, the stage classification engine 325 can map the feature vector and plurality of electronic activities to a normalized stage as defined by the system.  The normalized stages can be used with different data source providers to provide a translatable staging system or nomenclature across the different data source providers.  The stage classification engine 325 can maintain mappings between the normalized stages and the stages of the different data source providers.  For example, the stage classification engine 325 can define five, normalized stages.  A first data source provider can define a deal or opportunity as including 7 stages.  A second data source provider can define a deal or opportunity as including 3 stages.  The stage classification engine 325, for the first data source provider, may map stages 1 and 2 to normalized stage 1, stage 3 to normalized stage 2, stage 4 to normalized stage 3, stage 5 to normalized stage 4, and stages 6 and 7 to normalized stage 5.  Accordingly, the data source provider's stages can be mapped to the normalized stages based on the tasks, requirements, or content of the stages rather than by the naming or numbering of the stages. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of staging task completion activity in response to an electronic communication as taught by Rogynskyy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Rogynskyy to the teachings of Root would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
when the message classification corresponds to an order and the message complete status is complete:
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Root-Rogynskyy.
In Root-Rogynskyy, see at least: 
[Root: 0098] Referring now to the steps in the first stage, at step 1 (302), a user of the system assigns or confirms a category for a social media message.  In some implementations, the user can manually assign or confirm a category for a social media message.  In some implementations, the user can request to categorize or process one or more social media messages received from a server of a social network.  In some implementations, the user can provide one or more message search parameters that the system can implement to identify a plurality of messages that satisfy the message search parameters.  For instance, the user may be a pizza retailer, and the user may be interested in all messages, for example, tweets, that include the word pizza or hungry.  The message search parameter can include a further limitation that filters messages based on a geographic location of the identifier associated with the submission of the tweet. 
[Root: 0100] As an example, if the message is "I'm hungry for pizza," the user may find the message relevant and assign it to the first category.  This may be because the person generating the message has expressed an interest in ordering or otherwise eating a pizza.  However, if the message is "why are pizza ads so boring," the user may find the message irrelevant.  As such, the user may categorize messages based on an intent of the person generating the message that can be derived from the content of the message.  By categorizing messages according to the intent associated with the message, the user may be able to categorize a plurality of messages in which the message relates to an intent to purchase or order a pizza under a first category.  All other messages in which there is no associated intent to purchase or order a pizza can be categorized under a second category.  In some implementations, the system can perform step 1 (302) in response to determining that the probabilistic engine does not have enough data to categorize the message (see 304). 
generating an order corresponding to the message; and transmitting the order to the user.
Rejection is based upon the teachings applied to claim 1 in part by Root-Rogynskyy regarding classifying text messages based upon intent to purchase a product or service, and further taught and/or suggested by Root-Rogynskyy-Clark.
In Root-Rogynskyy, see at least:
[Root: 0068] The message manager 202 can be configured to manage messages received by a server of the MCS 120.  As described herein, messages can include social media messages.  Social media messages can include messages received by the MCS 120 via one or more servers of social networks.  In some implementations, the social media messages can be messages generated by users of social networks.  In some implementations, the message manager 202 can manage other types of messages, including text messages, mobile application messages, or other communication formats.  In some implementations, the messages can be originated at a computing device of a user and may possibly reflect an intent of a user.  Examples of messages can include tweets, posts, SMS messages, WhatsApp messages, Facebook messages, among others. 
[Root: 0114] In further detail, the first server can receive, from a second server maintaining a plurality of social media messages, a message (BLOCK 605).  The server can be a server of a message categorization system.  The server can be configured to categorize messages for a user, such as a client, that may wish to generate a response to the messages.  For instance, the message can be a message of a person indicating that they are hungry and craving pizza.  A pizza company may choose to respond to the person's message by offering a coupon or other incentive.  By categorizing messages received via social media sites, the server can present relevant messages to the user (the pizza company) in an automated, timely manner such that the user can use the message to increase sales, awareness, among others.
[Root: 0131] In some implementations, the message includes a first message.  In some such implementations, responsive to categorizing the message under the first category, the first server selects a content item suitable to include in a second message and transmits the second message including the content item to the second server to provide, for display, on a computing device at which the first message was originated.  In some implementations, the content item includes one of a coupon, a code, a link or an offer to purchase a product or service identified by one or more words included in the first message. Please note: The pizza retailer can be any retailer or company who fulfills customer orders.
Although Root-Rogynskyy stop short of mentioning the hungry person’s placement of product, e.g. pizza, order via a text message to the pizza retailer to buy pizza, Clark would have taught Root-Rogynskyy techniques of placing an order in response to a quote from a pizza retailer. 
In Clark, see at least:
[Clark: Abstract] The invention provides a method for business to business communication among trading partners that use differing business rules and processes.  A trading partner server provides a center for communication between the trading partners enforcing the business rules and enabling the trading partners to communicate effectively.  Legally binding and non-legally binding agreements necessary to support a business discourse are handled electronically through the trading partner server.
[0055] For one example, if a relatively large company (for example, "MegaKorp") requires all its purchase orders to be electronically sent and acknowledged using their (relatively expensive) invoicing system regardless of the size of the transaction, those relatively small companies (for example, "Petro's Pizza"), which has an Internet connection with email but not the relatively expensive invoicing system, would not be able to become a supplier to MegaKorp.  By registering at the trading partner server 110 and becoming a human trading partner 132, Petro's Pizza can thus do business with MegaKorp on MegaKorp's terms, but without investing in the relatively expensive invoicing system. 
[Clark: 0056] In this example, a purchase order from MegaKorp would arrive at the trading partner server 110 through the machine interface 112.  Petro's Pizza would be found in the directory 116 along with their associated business processes and rules, and the purchase order would be formatted as an email since Petro's Pizza has only that capability.  The email would then be sent to Petro's Pizza via the human interface 114, and Petro's Pizza would respond through the human interface 114.  The response to MegaKorp from Petro's Pizza would be received at the trading partner server 110 from the human interface 114.  MegaKorp would be located in the directory 116 along with their associated business processes and rules, and the response would be formatted accordingly and sent to MegaKorp via the machine interface 112. 
[Clark: 0058] As previously mentioned, the directory entry for each trading partner includes not only the preferred formats for data but also the rules that apply for doing business with other trading partners.  Using the previous example of Petro's Pizza and MegaKorp, MegaKorp's purchase order process (as specified in the directory 116) might stipulate that an initial purchase order requires a cost estimate response before a final purchase order is sent, which itself requires a confirmation.  The system enforces these rules and provides the conduit for fulfilling them. Please note: The initial cost estimate is a quote.
[Clark: 0059] To continue with the example, when the initial purchase order is received at Petro's Pizza, the human trading partner 132 at Petro's Pizza would be informed in the email that a cost estimate is required.  When the final purchase order is received following a cost estimate by Petro's Pizza, a confirmation would be requested from Petro's Pizza.  Implementation and enforcement of many business rules can be automated in full or in part by the trading partner server 110.  In the example case of Petro's Pizza, the confirmation could be as simple as the human trading partner 132 activating a hypertext link to send the appropriately formatted response to MegaKorp indication confirmation of their order. 
[Clark: 0060] Petro's Pizza is given as an example of the translation process and enforcement of business rules; it is intended to be exemplary and not limiting.  The number of business processes and rules that can be incorporated into the system is limitless, and the invention may be used to support ERP and supply-chain management such as RosettaNet.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of generating and transmitting a purchase order via email to a provider or receiving an order confirmation from the provider as taught by Clark would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Clark to the teachings of Root-Rogynskyy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claim 3: Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Root- Rogynskyy-Clark. In Root-Rogynskyy-Clark, the interaction between the person hungry for pizza and the pizza company fulfilling the order is: “I’m hungry for pizza” message to pizza retailer/company; initial order for pizza to pizza company requesting a cost estimate from the pizza company; pizza company sends cost estimate; final order placed with pizza company. It would have been obvious to one of ordinary skill in the art before the effective filing date that a status record would be updated in order to enforce established trading rules created by Root-Rogynskyy-Clark.
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claim 10: Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Root- Rogynskyy-Clark regarding pricing data. Issuing a final order requires pricing data, i.e. quote, from the trading partner, e.g. pizza company.
Regarding claims 11-13 and 16: Rejections are based upon the teachings and rationale applied to claim 1 and dependents of claim 1 reciting similar subject matter.
Regarding claims 17-20: Rejections are based upon the teachings and rationale applied to claim 1 and dependents of claim 1 reciting similar subject matter.

Claims 4, 5, 7-9, 14 and 15 are rejected under 35 USC 103 as being unpatentable over Root et al., US 2015/0372963, and Rogynskyy, US 2019/0361849, and Clark, US 2005/0209950, further in view of Michalski et al., US 2013/0030958 “Michalski.”
Rejections are based upon the teachings and rationale applied to claims 1 and 11 in part by Root-Rogynskyy-Clark and as further taught and/or suggested by Root- Rogynskyy-Clark-Michalski. In Root-Rogynskyy-Clark, errors are detected in purchasing messages between trading partners which can be corrected, see Root, but Root-Rogynskyy-Clark offer no further details regarding specific errors and resulting actions. Michalski on the other hand teaches Root-Rogynskyy-Clark techniques for handling purchase order errors.
In Michalski, see at least:
[0004] One or more embodiments of the present invention provide a logistics system that uses an optimized order plan including freight allowance and expense per shipment.  Further, an notification of non-compliance is sent to purchasing when purchasing attempts to initiate an order outside of the optimized order plan.  Additionally, a compliance reporting system reports the actual shipping results as compared with the optimized order plan.
Partner/Vendor Identifier
[0033] Additionally, the PO data is aggregated at the lane level.  A lane preferably includes a unique combination of 5 elements, partner identification, vendor number, original location, destination location, and temperature protection (TP).  Partner identification is an identification of the company receiving the goods.  Vendor number is an identification of the vendor selling the goods.  Original location is an indication of where the goods are first picked-up or ship from.  Destination location is an indication of where the goods are eventually intended to arrive.  Temperature protection is an indication of whether the goods much remain refrigerated, frozen, or if no temperature protection is needed.  Although in the above example 5 elements are used when setting a lane, a greater or lesser number of elements may be employed. 
Order Exception Handling
[0129] The purchasing department 1530 then places orders 1560 with the ITM Profitability Manager 1514.  The ITM Profitability Manager 1514 identifies exceptions to the lane profile in the purchase orders 1560 and passes an identification of exceptions 1562 back to the purchasing department for review and potential modification to conform to the optimized lane profile.
Account Manger Interaction
[0178] FIG. 24 illustrates the alert widget.  The alert widget presents all of the purchase orders that need to be actioned by a user.  Based on the Compliance Alert setup, the alert is presented to the load planner, the AS buyer, and/or the ops support set on the dist vend, as well as the account manager set on the Partner record.  In the instance the buyer, planner, ops support, and/or account manager is the same user, then only show one alert.  The total count of the open alerts is grouped by Partner, and totaled on the alerts.  The user can select a totaled value and drill down to the Order Compliance Screen, with the repopulated statuses.  For Active Compliant, set the statuses of active and compliant, Set the user (buyer, planner, ops, accnt mang), and Set the partner.  For Active non-compliant, Set the statuses of active and non-compliant, Set the user (buyer, planner, ops, accnt mang), and Set the partner.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of i) associating identifiers with partner/vendors, ii) correcting/modifying a purchase order message, and iii) involving an human account manager for exception handling as taught by Michalski would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Michalski to the teachings of Root-Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        April 9, 2021